Case 2:20-cv-09070-AB-PVC Document 21 Filed 10/02/20 Page 1 of 4 Page ID #:364


                                                                               FILED
                                                                     CLERK, U.S. DISTRICT COURT




                                                                      OCT - 2 2020
                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                               RS
                                                                     BY: ___________________ DEPUTY
Case 2:20-cv-09070-AB-PVC Document 21 Filed 10/02/20 Page 2 of 4 Page ID #:365
Case 2:20-cv-09070-AB-PVC Document 21 Filed 10/02/20 Page 3 of 4 Page ID #:366
Case 2:20-cv-09070-AB-PVC Document 21 Filed 10/02/20 Page 4 of 4 Page ID #:367




                                                        2:20-CV-09070-AB-PVCx



                                                        2:20-CV-09079-AB-PVCx
